This appellant, defendant in the court below, was charged by indictment with the offense of violating the Prohibition Law of the state, in that she unlawfully had in her possession a large quantity of prohibited liquor, some 3 1/2 gallons of homemade whisky.
In answer to the indictment, and as a defense thereto, she interposed a plea of former jeopardy, setting up that for this identical offense she had already been convicted in the mayor's court of the city of Eufaula, Ala., on the 3d day of April, 1924.
The state demurred to the plea of "autrefois convict," and, among other grounds, insisted that a conviction for a violation of a city ordinance is no bar to a conviction for the violation of a state law for the same offense. The court sustained the demurrer to the plea in question, and in so doing committed no error. Bell v. State, 16 Ala. App. 36, 75 So. 181; Ex parte Bell,200 Ala. 364, 76 So. 1; Cunningham v. State, 16 Ala. App. 140,75 So. 816; Schroeder v. State, 17 Ala. App. 497, 85 So. 851; Leigeber v. State, 17 Ala. App. 551, 86 So. 126; Williams v. State, 18 Ala. App. 218, 90 So. 36; Hendrix v. State, 18 Ala. App. 479,93 So. 223.
During the progress of the trial several exceptions were reserved to the rulings of the court upon the admission of testimony. There is, however, no merit in any of the exceptions so reserved, it clearly appearing that the substantial rights of the defendant were not injuriously affected in this connection.
The evidence adduced upon this trial was in conflict, and presented a jury question. This being true, the court did not err in refusing the two charges requested in writing. Under the evidence, the defendant was not entitled to the affirmative charge. *Page 512 
We find no error in any of the rulings of the court. The record is also without error. Let the judgment of conviction appealed from stand affirmed.
Affirmed.